DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
The Amendment filed May 9, 2022 has been entered. Claims 1, 3-4, 6-12 remain pending in the application.  Claims 2 and 5 have been canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Hespos on 05/18/2022 and 05/19/2022 by email and telephone.
The application has been amended as follows: 
Claim 1 line 6, change “longitudinal” to --horizontal--
Claim 1 line 7, change “longitudinal” to --horizontal--
Claim 1 line 14, change “longitudinal” to --horizontal—
Claim 6, line 1, change “The cover apparatus of claim 5,” to –The cover apparatus of claim 4,--
Claim 7, line 1, change “The cover apparatus of claim 5,” to –The cover apparatus of claim 4,--

Allowable Subject Matter
Claims 1, 3-4, 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  a movement device having first and second spaced apart linear guide rails received rigidly on the motor vehicle body inward of the outer skin and extending in a horizontal direction, third and fourth linear guide rails extending transverse to the horizontal direction, the third and fourth guide rails being movable along the first and second guide rails in combination with a covering element that in the opening position is inward of the outer skin and offset from the receptacle opening in the horizontal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



/J.E.H./Examiner, Art Unit 3612